Exhibit 10(x)

THIRD AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of March 28, 2008 is entered into among AGC FUNDING
CORPORATION (the “Seller”), AMERICAN GREETINGS CORPORATION (in its individual
capacity, “Greetings”), in its capacity as servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”), PNC
BANK, NATIONAL ASSOCIATION (in its individual capacity, “PNC”), as purchaser
agent for Market Street Funding LLC, as Administrator for each Purchaser Group
(in such capacity, the “Administrator”) and as issuer of Letters of Credit (in
such capacity, together with its successors and permitted assigns in such
capacity, the “LC Bank”), MARKET STREET FUNDING LLC (in its individual capacity,
“Market Street”), as a Conduit Purchaser and as a Related Committed Purchaser,
LIBERTY STREET FUNDING LLC (f/k/a Liberty Street Funding Corp.), as a Conduit
Purchaser and THE BANK OF NOVA SCOTIA (“BNS”), as a Related Committed Purchaser
and as purchaser agent for itself and Liberty Street.

RECITALS

1. The Seller, the Servicer, the Administrator, PNC, Market Street, the LC Bank,
LSFC and BNS are parties to the Amended and Restated Receivables Purchase
Agreement dated as of October 24, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”);

2. The Seller desires to reduce the Purchase Limit under the Agreement;

3. Liberty Street and BNS (collectively, the “Exiting Parties”) desire to cease
to be parties to the Agreement; and

4. The parties hereto desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement.

(a) The amount specified as the “Commitment” with respect to Market Street in
its capacity as a Related Committed Purchaser and as set forth below its
Purchaser Agent’s signature to the Agreement is hereby amended and restated in
its entirety as set forth below its Purchaser Agent’s signature hereto.



--------------------------------------------------------------------------------

(b) The amount specified as the “Commitment” for PNC Bank, National Association
in its capacity as LC Bank and as set forth below its signature in such capacity
to the Agreement is hereby amended and restated in its entirety as set forth
below its signature in such capacity hereto.

(c) The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by deleting the amount “150,000,000” therein and substituting
the amount “$90,000,000” therefor.

3. Exiting Parties. Each of the parties hereto acknowledges and agrees that upon
the effectiveness of this Amendment, Liberty Street shall cease to be a Conduit
Purchaser and BNS shall cease to be a Related Committed Purchaser and Purchaser
Agent for itself and Liberty Street under the Agreement. Each of the Exiting
Parties shall have no further rights or obligations under the Agreement or any
other Transaction Documents (other than any rights or obligations that
specifically survive termination of the Agreement or any other Transaction
Document). Each of the parties hereto further acknowledges and agrees that the
termination of Liberty Street as a Conduit Purchaser and the termination of BNS
as a Related Committed Purchaser and Purchaser Agent for itself and Liberty
Street under the Agreement as contemplated hereby shall not constitute a
Facility Termination Date with respect to the Purchaser Group of which Market
Street is a member.

4. Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to each Purchaser and the Administrator as follows:

(a) Representations and Warranties. The representations and warranties of such
Person contained in Exhibit III of the Agreement are true and correct in all
material respects as of the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date, and in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

5. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment

 

2



--------------------------------------------------------------------------------

becomes effective, all references in the Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.

6. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt (i) by the Administrator of counterparts of this Amendment
(including by facsimile or email) executed by each of the other parties hereto,
in form and substance satisfactory to the Administrator in its sole discretion
and (ii) by each of the Exiting Parties from the Seller of all fees and other
amounts owed to such Person pursuant to the Agreement and the other Transaction
Documents as such amounts are set forth on Schedule I hereto.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery by facsimile or email
of an executed signature page of this Agreement shall be effective as delivery
of an executed counterpart hereof.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purpose Sections 5-1401 and 5-1402 of the general obligations law of the State
of New York).

9. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

(continued on following page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AGC FUNDING CORPORATION,

as Seller

By:

 

/s/ Gregory M. Steinberg

Name:

 

Gregory M. Steinberg

Title:

 

Vice President and Treasurer

AMERICAN GREETINGS CORPORATION,

as Servicer

By:

 

/s/ Gregory M. Steinberg

Name:

 

Gregory M. Steinberg

Title:

 

Treasurer

 

  S-1   3rd Amendment to A&R RPA     (American Greetings)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

 

/s/ William P. Falcon

Name:

 

William P. Falcon

Title:

 

Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for Market Street Funding LLC

By:

 

/s/ William P. Falcon

Name:

 

William P. Falcon

Title:

 

Vice President

Commitment: $90,000,000

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank

By:

 

/s/ Joseph G. Moran

Name:

 

Joseph G. Moran

Title:

 

Managing Director

Commitment: $90,000,000

 

  S-2   3rd Amendment to A&R RPA     (American Greetings)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Conduit Purchaser and as a Related

Committed Purchaser

By:

 

/s/ Doris J. Hearn

Name:

 

Doris J. Hearn

Title:

 

Vice President

 

  S-3   3rd Amendment to A&R RPA     (American Greetings)



--------------------------------------------------------------------------------

THE EXITING PARTIES:

THE BANK OF NOVA SCOTIA,

as a Related Committed Purchaser and as Purchaser

Agent for itself and Liberty Street Funding LLC

By:

 

/s/ Darren Ward

Name:

 

Darren Ward

Title:

 

Director

Commitment: $0

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser

By:

 

/s/ Jill A. Gordon

Name:

 

Jill A. Gordon

Title:

 

Vice President

 

  S-4   3rd Amendment to A&R RPA     (American Greetings)



--------------------------------------------------------------------------------

SCHEDULE I

 

Exiting Party

   Amount

The Bank of Nova Scotia/Liberty Street Funding LLC

   $ 1,586.67

 

  I-1   3rd Amendment to A&R RPA     (American Greetings)